Citation Nr: 0303351	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right foot 
disability, currently evaluated as 30 percent disabling.

.
(The issues of entitlement to service connection for PTSD and 
entitlement to a total rating based on individual 
unemployability will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.


It is noted that the issues of entitlement to service 
connection for PTSD and entitlement to a total rating have 
been developed for appellate review; however, the Board is 
currently undertaking additional development of those issues 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When the development actions are completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903; 38 C.F.R. § 20.903.  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing those issues.


FINDING OF FACT

The veteran's right foot disability is manifested by severe 
incomplete paralysis of the external popliteal nerve but 
without complete paralysis.





CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for service-connected right foot disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 8521 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment 
records dated November 1994 to 2001; VA examinations dated 
April 1998, July 2001, and January 2002 addendum; July 1997 
work capacities assessment from Healthsouth Treasure coast 
Rehabilitative Services; NCS/EMG from Treasure Coast 
Neurology dated January 1999; transcript of September 2002 
Travel Board hearing.  No additional pertinent evidence has 
been identified by the veteran.  Additionally, the record 
shows that the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits at issue.  In the statement of 
the case and the supplemental statement of the case the RO 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
that VA would assist in obtaining evidence and information 
such as medical reports, employment records, and records of 
federal agencies.  The veteran was specifically informed of 
the VCAA in a letter of April 2001 and in the January 2002 
statement of the case.

The veteran has not pointed to additional development that 
would be relevant to the dispositive issues in this case.  In 
the letter of April 2001 and the January 2002 statement of 
the case he was informed of the information and evidence 
necessary to substantiate the claim, and he was notified of 
what information and evidence VA would obtain and what 
information and evidence he needed to provide.  Therefore, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



II.  Increased rating

Background

Outpatient treatment records dated November 1994 to June 1998 
show that in July 1995, the veteran gave a history of having 
had polio affecting his right leg since childhood.  
Subsequently, he had undergone an L5-S1 spinal fusion.  He 
complained of progressive back pains and muscular weakness to 
the right leg.  The veteran previously had a right leg ankle 
foot orthosis made with custom shoes due to cavus arches and 
a right foot drop.  However, he stated neither the brace nor 
shoes were comfortable.  In December 1997 the veteran 
reported going to a polio group.  He indicated that he used a 
cane and had difficulty ambulating and refused a walker at 
the time.  It was noted that he also refused any idea of 
steroid injections.  The examination showed no clubbing, 
swelling, or cyanosis of the extremities.  Neurology 
examination was normal and gait was normal.  The assessment 
was post polio syndrome.  

A July 1997 work capacities assessment from Healthsouth 
Treasure Coast Rehabilitative Services indicated deficits 
were observed in posture gait, spinal range of motion, lower 
extremity strength, and lower extremity flexibility.  The 
assessment also showed a work capacity assessment was done 
which revealed the veteran demonstrated the ability to 
perform a positional tolerance circuit on an occasional basis 
with the exception of static bending, repetitive squatting, 
and static squatting.

At his April 1998 VA examination, the veteran reported a 
history of polio as a child.  He indicated that he had a 
weakness of the right lower extremity and protested at the 
time he was drafted, but was drafted into the Navy.  He 
reported that he was unable to walk any distance, was unable 
to run, and had weakness of the right lower extremity.  The 
veteran's chief complaints were servere back pain and 
bilateral leg pain; foot pain; knee pain; hip pain.  He 
indicated that he could walk approximately 30 feet with the 
use of a cane and had to sit down because of severe pain and 
weakness and was getting progressively more severe.  The 
veteran also reported difficulty with balance.  

The examination showed that the veteran walked with a cane 
with a severe limp.  There were flexor deformities of both 
toes of both feet, much worse on the right.  There was a 15-
degree pelvic tilt on the right.  There was a 3-cm shortening 
of the right leg as compared to the left leg.  There was 
atrophy of the muscles in the right calf 22-cm above the 
superior margin of the patella.  On the left it measured 39 
cm on the right 37 cm.  He was unable to walk without the 
cane and then only a few steps because of the severe pain.  
There was evidence of thinning of the skin of both lower 
extremities.  Much more marked on the right including the 
calf and foot.  There was decreased muscle strength in all 
groups of both lower extremities.  He was unable to dorsiflex 
the right foot.  There was weakness of dorsiflexion on the 
left, but he was able to dorsiflex and plantar flex.  There 
was weakness of the muscle groups in the left leg and marked 
weakness in the right leg.  There were crepitations over both 
knees.  Fluid was present in both knee joints.  Exquisite 
tenderness over both medial menisci.  There was 90 degree 
flexion in both knees.  Extension was + 5 degrees.  Flexion 
of both hips without pain was 45 degrees.  Abduction was not 
tolerated in either hip.  There was a well-healed scar over 
the lumbar area, marked spasm of the lumbar muscles with 
flexion being 10 degrees.  Extension was zero.  Lateral 
movement was zero.  The examiner noted conclusions as severe 
arthritic changes secondary to his service connected 
condition; post polio syndrome; severe advanced degenerative 
changes of multiple joints.  The examiner noted that the 
veteran was permanently and totally disable due to his 
service-connected condition.

Treatment records from Treasure Coast Neurology indicated 
that the veteran had a NCS/EMG of the right lower limb in 
January 1999.  The electrical findings were consistent with 
severe peroneal and sural neuropathies.  The examiner related 
the prolonged and/or absent late responses might be due to 
radiculopathy.  

VA outpatient treatment records dated 1999 to 2001 showed 
that the veteran was seen in October 2000 for a scooter 
evaluation and whether he would have to have his toes 
amputated.  October 1999 notes indicate that the veteran 
reported chronic back pain and was involved in a polio group.  
It was noted that the veteran used a cane and had difficulty 
ambulating; previously refused a walker at the time and 
stated that he might get a scooter in the future and refused 
any idea of steroid injections.  

At his July 2001 VA examination, the veteran reported right 
foot weakness due to polio at the age of 3 to 4 years.  He 
blamed the military for advanced weakness that he experienced 
in boot camp in the navy because he was made to run up and 
down stairs for his physical training.  He not only blamed 
the service but age had combined to make him weaker.  The 
veteran complained of numbness, weakness, pain, which was 
somewhat, alleviated with pain pills, foot powder, sold to 
him by his podiatrist and foot soaks along with rest.  He 
stated that this condition had limited his ability to perform 
his activities of daily living sufficiently and was seen in a 
wheelchair because he could not walk greater than 10 feet at 
the time.  It was noted that the veteran utilized a cane when 
he walked and had a boot type shoe to ambulate.

X-rays showed diffuse degenerative changes in both feet with 
significant flexion deformities in the toes.  The examination 
showed deep tendon reflexes were absent at the ankles.  
Plantar responses were downgoing.  Inspection of the right 
foot did not reveal skin breakdown or ulceration.  Inverters 
and everters of the foot appeared to be in the 5/5 range and 
the plantarflexors also appeared to be the same.  His 
dorsiflexion on the right were at least 3+/5, however, the 
examiner noted that the was not sure of the effort that the 
veteran placed into the testing.  He did have a high arch on 
the right and the toes were flexed significantly.  The 
posterior tibial and dorsalis pedis pulses were difficult to 
clinically appreciate however the foot itself was warm to 
palpation.  Goniometric measurement of the right foot were 
dorsiflexion to 10 degrees; plantarflexion to 40 degrees; 
inversion to 25 degrees; eversion to 10 degrees.  Palpation 
of the heel cord was smooth and there did not appear to be 
any abnormalities present.  The examiner indicated that the 
issue of whether the veteran had post polio syndrome, or a 
numbness, was answered within the host of diagnoses that the 
veteran carried at the hospital.  He stated that it was 
difficult to judge from history and physical examination if 
the complaints of weakness were somehow related.

By a VA addendum dated January 2002, the examiner was 
requested to give an opinion concerning the veteran's 
condition in response to a February 2001 remand.  The 
examiner indicated that in review of the examination and 
review of the veteran's claims file, and his previous 
compensation and pension examinations, that all of the 
complaints of the right lower extremity, to include the loss 
of motion of any other related joints or groups of joints, 
pain, fatigability, incoordination of motion, muscle group 
disability, atrophy, or injury, and neurologic pathology were 
not related to the veteran's right foot.  

At his September 2002 Travel Board hearing, the veteran 
testified that he had foot drop and could not lift it up due 
to a problem with his Achilles tendon.  He indicated that he 
had to use a wheelchair due to weakness in both feet and both 
legs and he could not walk very far.  The veteran also 
indicated that he had arthritis and took pain pills.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's right foot disability is rated under Diagnostic 
Code 8521, which addresses disability of the external 
popliteal nerve (common peroneal).  Under Diagnostic Code 
8521, severe incomplete paralysis warrants a 30 percent 
rating.  A 40 percent maximum evaluation requires complete 
paralysis, including foot drop and slight droop of first 
phalanges of all toes, inability to dorsiflex the foot, loss 
of extension (dorsal flexion) of the proximal phalanges of 
the toes; loss of abduction of the foot, weakness of 
adduction; anesthesia over the entire dorsum of the foot and 
toes. 

Analysis

After reviewing the evidence, it is concluded that the 
veteran's right foot disability is not manifested by 
symptomatology, which more nearly approximates that for a 40 
percent evaluation.  The July 2001 VA examination showed deep 
tendon reflexes were absent at the ankles and plantar 
responses were downgoing.  Inspection of the right foot did 
not reveal skin breakdown or ulceration.  Inverters and 
everters of the foot appeared to be in the 5/5 range and the 
plantarflexors also appeared to be the same.  His 
dorsiflexion on the right was at least 3+/5, however, the 
examiner noted that he was not sure of the effort that the 
veteran placed into the testing.  Goniometric measurement of 
the right foot were dorsiflexion to 10 degrees; 
plantarflexion to 40 degrees; inversion to 25 degrees; 
eversion to 10 degrees.  An addendum to July 2001 VA 
examination contained an opinion that all of the complaints 
of the right lower extremity, to include the loss of motion 
of any other related joints or groups of joints, pain, 
fatigability, incoordination of motion, muscle group 
disability, atrophy, or injury, and neurologic pathology were 
not related to the veteran's right foot.  There is no medical 
evidence showing complete paralysis, including foot drop and 
slight droop of first phalanges of all toes, inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes; loss of abduction of the 
foot, weakness of adduction; anesthesia over the entire 
dorsum of the foot and toes to warrant a 40 percent 
disability evaluation.

In reviewing this claim, functional impairment due to pain 
and weakness has been considered.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the 30 percent rating 
currently assigned under Diagnostic Code 8521 already 
contemplates and accounts for the manifestation of such 
symptoms insofar as that is the rating that is to be assigned 
when the disability is severe in nature.  Moreover, it is 
clear from the record that a major portion of the veteran's 
symptoms of pain and weakness do not stem from his service-
connected right foot disability. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased evaluation for a right foot 
disability is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

